DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                      CORDERRO DANTE EAST,
                            Appellee.

                              No. 4D19-1357

                         [February 13, 2020]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Dan L. Vaughn, Judge; L.T. Case
Nos. 312018CF000307A and 312018CF00306A.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellant.

  Bryan D. Savy of Bross & Savy, PLLC, West Melbourne, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.